NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 3/24/21 remarks vis-à-vis the claim objection, simply stating that the objection was addressed by the 3/24/21 claim amendments, has been fully considered and is persuasive in view of said amendments.  The objection is withdrawn.
Applicant's 3/24/21 arguments vis-à-vis prior art rejections under 35 U.S.C. 103 over Grandjean et al., US 2015/0321144 (published 11/12/15) (“’144”), simply stating that the rejections were addressed by the 3/24/21 claim amendments (i.e. requiring that the absorbent comprise an aminoalcohol whose vapor P @ 20oC is 0.005-5 Pa), have been fully considered and are persuasive in view of said amendments.  The rejections are withdrawn.

Election/Restrictions
Claim 1 is allowable as detailed below. Claims 10-11, previously withdrawn from consideration as a result of the 12/5/19 Restriction Requirement (“R/R”), require all the limitations of an allowable claim. Per MPEP § 821.04(a), the R/R is hereby withdrawn and claims 10-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the R/R, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); MPEP 804.01.

Allowable Subject Matter
Claims 1 and 7-12 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 1 and 10-11, the most pertinent prior art of record appears to be ’144, whose teachings and suggestions are in the 12/22/20 Office Action, or the 2003 Ljubica et al. article (“Ljubica”).  Ljubica discloses an aq. solution of sodium carboxymethyl cellulose (MW = 76,000; 76% metalated) and 5 wt% triethanolamine.  See Ljubica at §2-3; Fig. 1.  However, Ljubica’s solution comprises sodium carboxymethyl cellulose (which is not within the claimed scope) rather than carboxymethyl cellulose.  For its part, ‘144’s bisDMAEE is not within the claimed scope since it is an aminoether, not an aminoalcohol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/DANIEL BERNS/ April 1, 2021
Primary Examiner
Art Unit 1736